I think in this case the court was right in not giving judgment on the bond given to keep the prison bounds, because, had it done so, the plaintiff, as this record shows, would be entitled to a double remedy, namely, one on that bond, and also one upon the proceedings had under thecertiorari; for a new trial had been granted on that, and the plaintiff, if he establishes his claim, will on that trial have another judgment. I think the first judgment was done away by granting a new trial, and of course the execution issuing from it is superseded. I see no injury likely to occur on that account, because the law directs that in granting a certiorari new security shall be taken for the debt, against which judgment may be entered up as security for an appeal.